                                  Case 20-11947                          Doc 1              Filed 08/16/20             Page 1 of 31

 Fill in this information to identify the case:

 United States Bankruptcy Court for the:

                                  Delaware
 ____________________ District of _________________
                                        (State)
                                                           11
 Case number (If known): _________________________ Chapter _____                                                                                  Check if this is an
                                                                                                                                                     amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                                       04/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.




 1.   Debtor’s name                                &KDSDUUDO(QHUJ\,QF
                                              ______________________________________________________________________________________________________




 2.   All other names debtor used
                                                  N/A
                                              ______________________________________________________________________________________________________
      in the last 8 years                     ______________________________________________________________________________________________________
                                              ______________________________________________________________________________________________________
      Include any assumed names,
                                              ______________________________________________________________________________________________________
      trade names, and doing business
      as names                                ______________________________________________________________________________________________________




 3.   Debtor’s federal Employer                 
                                              ___ ___ – ___ ___ ___ ___ ___ ___ ___
      Identification Number (EIN)



 4.   Debtor’s address                        Principal place of business                                               Mailing address, if different from principal place
                                                                                                                        of business

                                                  701            Cedar Lake Blvd.
                                              ______________________________________________                            _______________________________________________
                                              Number     Street                                                         Number     Street

                                              ______________________________________________                            _______________________________________________
                                                                                                                        P.O. Box

                                                  Oklahoma City
                                              ______________________________________________
                                                                                            OK                 73114    _______________________________________________
                                              City                        State    ZIP Code                             City                      State      ZIP Code


                                                                                                                        Location of principal assets, if different from
                                                                                                                        principal place of business
                                                  Oklahoma
                                              ______________________________________________
                                              County                                                                    _______________________________________________
                                                                                                                        Number     Street

                                                                                                                        _______________________________________________

                                                                                                                        _______________________________________________
                                                                                                                        City                      State      ZIP Code




 5.   Debtor’s website (URL)                      http://www.chaparralenergy.com/
                                              ____________________________________________________________________________________________________




Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                          page 1
                                  Case 20-11947             Doc 1        Filed 08/16/20              Page 2 of 31

Debtor         Chaparral Energy, Inc.
              _______________________________________________________                         Case number (if known)_____________________________________
              Name




 6.   Type of debtor                       Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                           Partnership (excluding LLP)
                                           Other. Specify: __________________________________________________________________

                                          A. Check one:
 7.   Describe debtor’s business
                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                           None of the above

                                          B. Check all that apply:

                                           Tax-exempt entity (as described in 26 U.S.C. § 501)
                                           Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                             § 80a-3)
                                           Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                          C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                             http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                             
                                             ___ ___ ___ ___

 8.   Under which chapter of the          Check one:
      Bankruptcy Code is the
      debtor filing?                       Chapter 7
                                           Chapter 9
                                           Chapter 11. Check all that apply:
      A debtor who is a “small business
      debtor” must check the first sub-                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
      box. A debtor as defined in                             aggregate noncontingent liquidated debts (excluding debts owed to insiders or
      § 1182(1) who elects to proceed                         affiliates) are less than $2,725,625. If this sub-box is selected, attach the most
      under subchapter V of chapter 11                        recent balance sheet, statement of operations, cash-flow statement, and federal
      (whether or not the debtor is a                         income tax return or if any of these documents do not exist, follow the procedure in
      “small business debtor”) must                           11 U.S.C. § 1116(1)(B).
      check the second sub-box.                           
                                                           The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate
                                                              noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are
                                                              less than $7,500,000, and it chooses to proceed under Subchapter V of
                                                              Chapter 11. If this sub-box is selected, attach the most recent balance sheet,
                                                              statement of operations, cash-flow statement, and federal income tax return, or if
                                                              any of these documents do not exist, follow the procedure in 11 U.S.C.
                                                              § 1116(1)(B).

                                                             A plan is being filed with this petition.

                                                             Acceptances of the plan were solicited prepetition from one or more classes of
                                                              creditors, in accordance with 11 U.S.C. § 1126(b).

                                                             The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                              Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                              Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                              for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                              12b-2.
                                           Chapter 12




 Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                page 2
                                         Case 20-11947          Doc 1          Filed 08/16/20             Page 3 of 31

Debtor           Chaparral Energy, Inc.
                _______________________________________________________                          Case number (if known)_____________________________________
                Name



 9.    Were prior bankruptcy cases             No
       filed by or against the debtor                             Delaware                     05/09/2016 Case number _________________________
                                                                                                                       16-11144
       within the last 8 years?                Yes.    District _______________________ When _______________
                                                                                              MM / DD / YYYY
       If more than 2 cases, attach a
       separate list.                                   District _______________________ When _______________ Case number _________________________
                                                                                              MM / DD / YYYY

 10.   Are any bankruptcy cases                No
       pending or being filed by a
                                               Yes.            See Attached Schedule 1
                                                        Debtor _____________________________________________               Affiliate
                                                                                                             Relationship _________________________
       business partner or an
       affiliate of the debtor?                                   Delaware
                                                        District _____________________________________________ When                Date Hereof
                                                                                                                                  __________________
       List all cases. If more than 1,                                                                                            MM / DD / YYYY
       attach a separate list.                          Case number, if known ________________________________



 11.   Why is the case filed in this          Check all that apply:
       district?
                                               Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                                 immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                                 district.

                                               A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.

 12.   Does the debtor own or have             No
       possession of any real                  Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
       property or personal property
       that needs immediate                            Why does the property need immediate attention? (Check all that apply.)
       attention?
                                                          It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                           What is the hazard? _____________________________________________________________________

                                                          It needs to be physically secured or protected from the weather.

                                                          It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                           attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                           assets or other options).

                                                          Other _______________________________________________________________________________



                                                       Where is the property?_____________________________________________________________________
                                                                                 Number          Street

                                                                                 ____________________________________________________________________

                                                                                 _______________________________________         _______ ________________
                                                                                 City                                            State ZIP Code


                                                       Is the property insured?

                                                          No
                                                          Yes. Insurance agency ____________________________________________________________________

                                                                Contact name     ____________________________________________________________________

                                                                Phone            ________________________________




               Statistical and administrative information




 Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                 page 3
                                    Case 20-11947             Doc 1         Filed 08/16/20             Page 4 of 31

Debtor
                 Chaparral Energy, Inc.
                _______________________________________________________                          Case number (if known)_____________________________________
                Name




 13.   Debtor’s estimation of             Check one:
       available funds                     Funds will be available for distribution to unsecured creditors.
                                           After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

                                           1-49                               1,000-5,000                                25,001-50,000
 14.   Estimated number of                 50-99                              5,001-10,000                               50,001-100,000
       creditors
                                           100-199                            10,001-25,000                              More than 100,000
 &RQVROLGDWHGIRUDOO'HEWRUV             200-999

                                           $0-$50,000                         $1,000,001-$10 million                     $500,000,001-$1 billion
 15.   Estimated assets                    $50,001-$100,000                   $10,000,001-$50 million                    $1,000,000,001-$10 billion
                                           $100,001-$500,000                  $50,000,001-$100 million                   $10,000,000,001-$50 billion
    &RQVROLGDWHGIRUDOO'HEWRUV
                                           $500,001-$1 million                $100,000,001-$500 million                  More than $50 billion

                                           $0-$50,000                         $1,000,001-$10 million                     $500,000,001-$1 billion
 16.   Estimated liabilities               $50,001-$100,000                   $10,000,001-$50 million                    $1,000,000,001-$10 billion
                                           $100,001-$500,000                  $50,000,001-$100 million                   $10,000,000,001-$50 billion
   &RQVROLGDWHGIRUDOO'HEWRUV
                                           $500,001-$1 million                $100,000,001-$500 million                  More than $50 billion


               Request for Relief, Declaration, and Signatures


 WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
            $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


 17.   Declaration and signature of       Q   The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
       authorized representative of
                                              petition.
       debtor
                                          Q   I have been authorized to file this petition on behalf of the debtor.

                                          Q   I have examined the information in this petition and have a reasonable belief that the information is true and
                                              correct.


                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                             08/16/2020
                                              Executed on _________________
                                                          MM / DD / YYYY


                                          8 /s/ Charles Duginski
                                              _____________________________________________
                                                                                                           Charles Duginski
                                                                                                           _______________________________________________
                                              Signature of authorized representative of debtor             Printed name

                                                    Chief Executive Officer
                                              Title _________________________________________




 Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                  page 4
                                Case 20-11947              Doc 1          Filed 08/16/20         Page 5 of 31

Debtor         Chaparral Energy, Inc.
              _______________________________________________________                     Case number (if known)_____________________________________
              Name




 18.   Signature of attorney
                                        8 /s/ Amanda R. Steele
                                            _____________________________________________            Date
                                                                                                                 08/16/2020
                                                                                                                _________________
                                            Signature of attorney for debtor                                    MM    / DD / YYYY



                                            Amanda R. Steele
                                           _________________________________________________________________________________________________
                                           Printed name
                                            Richards, Layton & Finger, P.A.
                                           _________________________________________________________________________________________________
                                           Firm name
                                           920         North King Street
                                           _________________________________________________________________________________________________
                                           Number     Street
                                            Wilmington
                                           ____________________________________________________             DE
                                                                                                           ____________  19801
                                                                                                                        ______________________________
                                           City                                                            State        ZIP Code

                                            (302) 651-7700
                                           ____________________________________                             steele@rlf.com
                                                                                                           __________________________________________
                                           Contact phone                                                   Email address



                                            5530
                                           ______________________________________________________  DE
                                                                                                  ____________
                                           Bar number                                             State




 Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                             page 5
                                Case 20-11947            Doc 1        Filed 08/16/20            Page 6 of 31




                       Attachment to Voluntary Petition for Non-Individuals
                             Filing for Bankruptcy under Chapter 11
                1. If any of the debtor's securities are registered under Section 12 of the Securities Exchange Act
           of 1934, the SEC file number is 001-38602 _

                2. The following financial data is the latest available information and refers to the debtor's condition on
             June 30, 2020
                a. Total assets                                                 $595,167,000

                 b. Total debts (including debts listed in 2.c., below)                  $522,288,000
                 c. Debt securities held by more than 500 holders                                                       Approximate
                                                                                                                        number of
                                                                                                                        holders:

                 secured □ unsecured □ subordinated □                    $
                 secured □ unsecured □ subordinated □                    $
                 secured □ unsecured □ subordinated □                    $
                 secured □ unsecured □ subordinated □                    $
                 secured □ unsecured □ subordinated □ $

                 d. Number of shares of preferred stock
                 e. Number of shares common stock                                                                         47,790,146

                 Comments, if any:     Shares of Class A Common Stock are reported as of June 30, 2020.



               3. Brief description of debtor's business: An independent oil and natural gas exploration and                           _
             production company.


               4. List the names ofany person who directly or indirectly owns, controls, or holds, with power to vote,
           5% or more of the voting securities ofdebtor:
            Strategic Value Partners, LLC, Contrarian Capital Management, LLC,ȱLordǰȱAbbetȱ& Coǯ
            LLC and Paloma Partners Management Co.


Official Form 201A                      Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                      Case 20-11947        Doc 1     Filed 08/16/20       Page 7 of 31




                                               SCHEDULE 1

                 On the date hereof, each of the affiliated entities listed below, including the
  debtor in this chapter 11 case (collectively, the “Debtors”) filed a petition with this Court for
  relief under chapter 11 of the Bankruptcy Code. Contemporaneously with the filing of their
  petitions, the Debtors filed a motion requesting that the chapter 11 cases of the entities listed
  below be consolidated for procedural purposes only and jointly administered pursuant to Rule
  1015(b) of the Federal Rules of Bankruptcy Procedure.

                 Company                               Date Filed                              District
  Chaparral Energy, Inc.                          August 16, 2020                             Delaware
  CEI Acquisition, L.L.C.                         August 16, 2020                             Delaware
  CEI Pipeline, L.L.C.                            August 16, 2020                             Delaware
  Chaparral Biofuels, L.L.C.                      August 16, 2020                             Delaware
  Chaparral CO2, L.L.C.                           August 16, 2020                             Delaware
  Chaparral Energy, L.L.C.                        August 16, 2020                             Delaware
  Chaparral Exploration, L.L.C.                   August 16, 2020                             Delaware
  Chaparral Real Estate, L.L.C.                   August 16, 2020                             Delaware
  Chaparral Resources, L.L.C.                     August 16, 2020                             Delaware
  Charles Energy, L.L.C.                          August 16, 2020                             Delaware
  Chestnut Energy, L.L.C.                         August 16, 2020                             Delaware
  Green Country Supply, Inc.                      August 16, 2020                             Delaware
  Roadrunner Drilling, L.L.C.                     August 16, 2020                             Delaware
  Trabajo Energy, L.L.C.                          August 16, 2020                             Delaware


                   Prior Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtors

       On 0D\ 2016, the entities listed below filed voluntary petitions for relief under chapter 11 of
the Bankruptcy Code in the United States Bankruptcy Court for the District of Delaware. The case is
pending before the Honorable Laurie Selber Silverstein.

                               Company                               Case Number
                Chaparral Energy, Inc.                              16-11144 (LSS)
                  Case 20-11947          Doc 1     Filed 08/16/20         Page 8 of 31




                           ---
                      ---- -

                                           *!*()- -        -

        ? 4%?7-23&$-? 7*=? +4? 17+'!? -?4&-$?-2+? .7-3+?-? 242=? .?
 %022+? -2$=? -? ? +;2? .20.24'.-? 4%? &$'%,- .?%2=? 24&=? 3.*+=? .-?
%*?.?4%? .,0-=?-?-.4?&-?,=?&-':&7+?0'4=?4%4?'-?37%?0'4=??,?74%.2&>?4.?
<74?4%'3? 24'(4?.-?%+?.?4%? .,0-=?-?924%2?24&=?4%4 ?

  &       44%?%24.?3? +"# #)- - '3? ? 427? .224? -? .,0+4? .0=? .?4%?23.+74&.-3
          7+=?.04?=?4%? .2?.?'24.23?.?4%? .,0-=?.-?4%?4?%2.?-?4%4?
          37%?23.+74'.-3?%:?-.4?-?,-?23&-? --7**? 2:.)?.2?,.''?3'-
          4%&2? .04&.-? -? 2,'-? '-? #+*? "2? -? 4? 3? .? 4%? 4? %2.? ? 37%
          23.*74&.-3? ;2? .04? '-? .2-? ;'4%?4%? 02.:&3&.-3? .?00*&+?*;? -? 4%
            .,0-=3? .2$-&>4'.-*? .7,-43? -? ? 4%2? <'343? -.? .4%2? 37317-4
          23.+74'.-3?.?4%? .2?.?&24.23?2+4&-$?4.?4%?,4423?34?/56%?'-?4%?23.+74'.-3
          44%?%24.?3?+"# #)-

  ''      44%?%24.? 3? +"# #)- - '3? ? 427? .224? -?.,0+4? .0=? .?4%? 23.+74'.-3
          7+=?.04?=?4%?0&+? .,,&44?3?(-?4%2'-?.?4%? .,0-=?.-?4%?4
          %2.? -? 4%4? ? 37%? 23.*74&.-3? %:? -.4? -? ,-? 23&-? --7+*
          2:.)? .2? ,.&&? 3&-? 4%'2?.04'.-?-?2,'-? '-? #++?/2? -?  4? 3? .? 4%
          4? %2.? ? 37%? 23.+74'.-3? ;2? .04? '-? .2-? ;&4%? 4%? 02.:&3&.-3? .
          00+&+? +;? -? 4%? .,0-=3? .2$-&>4&.-*? .7,-43? -? ? 4%2? <'343? -.
          .4%2?37317-4?23.+74&.-3?.?4%?0&+? .,,&44?2+4'-$?4.?4%?,4423?34?"24%?&-
          4%?23.*74&.-3?44%?%24.?3? +"# #)-


         --- 4%?7-23'$-?%3?<74?4%'3?24&!4?3?.?4%?4?
(234?34?"24%?.:?



                                                         =?
                                                                  , ? 834&-?? =2-?
                                                                  &4+ ? &?23&-4-2*?
                                                                           .7-3+?-?242=?
Case 20-11947   Doc 1   Filed 08/16/20   Page 9 of 31




                   (;+,%,7$

                %RDUG5HVROXWLRQV
                 Case 20-11947        Doc 1     Filed 08/16/20     Page 10 of 31



                                 CHAPARRAL ENERGY, INC.

                    RESOLUTIONS FOR THE BOARD OF DIRECTORS

                                          August 1, 2020

              WHEREAS, the Board of Directors (the “Board”) of Chaparral Energy, Inc., a
Delaware corporation (the “Company”), has reviewed and had the opportunity to ask questions
about the materials presented by the management and the legal and financial advisors of the
Company regarding the liabilities and liquidity of the Company, the strategic alternatives available,
and the impact of the foregoing on the Company’s businesses;

             WHEREAS, the Board has had the opportunity to consult with the management of
the Company, the financial advisors of the Company and the legal advisors of the Board and the
Company to fully consider each of the strategic alternatives available to the Company;

                WHEREAS, the Board has considered presentations by management and the
financial and legal advisors of the Company regarding a restructuring support agreement in form
and substance substantially as proposed (the “Restructuring Support Agreement”);

                 WHEREAS, on April 4, 2020, the Board established and appointed a special
committee of independent directors of the Board (the “Special Committee”), consisting solely of
independent directors not affiliated with any of the Company’s large stakeholders, to (a) to the
extent the Special Committee deems advisable, consider, explore, review, analyze, and evaluate
one or more strategies and alternatives regarding the management of the Company’s liabilities and
liquidity, (b) review, evaluate, structure and, if deemed sufficiently attractive, negotiate the terms
and provisions, and determine the advisability, of one or more of such alternatives and (c) make a
recommendation to the full Board to approve or disapprove such an alternative;

              WHEREAS, the Company has negotiated the Restructuring Support Agreement in
good faith and at arm’s-length with the Consenting Creditors (as defined in the Restructuring
Support Agreement);

              WHEREAS, both the Special Committee and the Board have received regular
updates regarding such negotiations, and the Special Committee has provided guidance to the
Company throughout the negotiating process;

              WHEREAS, the Restructuring Support Agreement provides that it can be
terminated by the Company, at the direction of the Board, if continued performance thereunder
would be inconsistent with the exercise of the Board’s fiduciary duties or applicable law;

               WHEREAS, the Board has reviewed and considered presentations by management
and the financial and legal advisors of the Company regarding the advantages and disadvantages
of each Filing Company (as defined below) soliciting acceptances of the prepackaged chapter 11
plan of reorganization (as may be amended, modified, or supplemented from time to time, the
“Plan”) contemplated in the Restructuring Support Agreement and the related disclosures (as may
be amended, modified, or supplemented from time to time, the “Disclosure Statement”);

              WHEREAS, the Board, in connection with the Restructuring Support Agreement,
has considered presentations by management and the financial and legal advisors of the Company
                 Case 20-11947        Doc 1    Filed 08/16/20      Page 11 of 31



regarding a backstop commitment agreement in form and substance substantially as proposed (the
“Backstop Commitment Agreement”);

                WHEREAS, the Board, in connection with the Restructuring Support Agreement,
has considered presentations by management and the financial and legal advisors of the Company
regarding an exit facility commitment letter in form and substance substantially as proposed (the
“Exit Facility Commitment Letter”);

               WHEREAS, the Board has received, reviewed and considered the
recommendations of, and the materials presented by, the management of the Company, the
Company’s legal, financial and other advisors, and the legal advisors of the Board as to the relative
risks and benefits of pursuing a case under the provisions of chapter 11 of title 11 of the United
States Code (the “Bankruptcy Code”);

               WHEREAS, the Board has also considered presentations by management and the
financial and legal advisors of the Company regarding a Settlement Agreement by and between
Naylor Farms, Inc. and Chaparral Energy, L.L.C. with respect to the Royalty Class Action
Settlement (as defined in the Plan) in form and substance substantially as proposed (the
“Settlement Agreement”);

                WHEREAS, the Special Committee has reviewed with senior management, the
financial advisors of the Company and the legal advisors of the Board and the Company the
resolutions set forth below;

               WHEREAS, the Special Committee has (a) determined that taking the actions set
forth below and the transactions contemplated hereby are advisable and fair to and in the best
interests of each Filing Company (as defined below) and its stakeholders, and therefore has
(b) recommended to the Board that it adopt the resolutions set forth below and authorize and
approve the transactions, agreements and actions contemplated hereby; and

               WHEREAS, the Board believes that taking the actions set forth below is in the best
interests of each Filing Company and its stakeholders and, therefore, desires to approve the
following resolutions:

I.     Commencement of Chapter 11 Case

                NOW, THEREFORE, BE IT RESOLVED, that the Board has determined, after
due consultation with the management of the Company, the financial advisors of the Company and
the legal advisors of the Board and the Company, and after consideration of the recommendation
set forth above of the Special Committee, that it is desirable and in the best interests of the
Company and CEI Acquisition, L.L.C., CEI Pipeline, L.L.C., Chaparral Biofuels, L.L.C.,
Chaparral CO2, L.L.C., Chaparral Energy, L.L.C., Chaparral Exploration, L.L.C., Chaparral Real
Estate, L.L.C., Chaparral Resources, L.L.C., Charles Energy, L.L.C., Chestnut Energy, L.L.C.,
Green Country Supply, Inc., Roadrunner Drilling, L.L.C. and Trabajo Energy, L.L.C. (the
“Subsidiary Companies,” and, together with the Company, the “Filing Companies”) and each
Filing Company’s stakeholders that each Filing Company shall be, and hereby is, authorized to
file, or cause to be filed, a petition seeking relief (each case, a “Chapter 11 Case”) under the
provisions of chapter 11 of the Bankruptcy Code, and any other petition for relief or recognition
or other order that may be desirable under applicable law in the United States;



                                                 2
                Case 20-11947        Doc 1     Filed 08/16/20     Page 12 of 31



                 RESOLVED FURTHER, that each manager, member, officer or director of each
Filing Company, as well as, in each case, Charles Duginski, Justin Byrne and Stephanie Carnes
(each, an “Authorized Person”), is authorized, empowered and directed to execute and file in the
name and on behalf of each Filing Company, and under its corporate seal or otherwise, all plans,
petitions, schedules, statements, motions, lists, applications, pleadings, orders, and other
documents in the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy
Court”), and, in connection therewith, to employ and retain all assistance by legal counsel,
accountants, financial advisors, investment bankers, and other professionals, and to take and
perform any and all further acts and deeds which such Authorized Person, who may act without
the joinder of any other Authorized Person, deems necessary, proper, or desirable in connection
with each Filing Company’s Chapter 11 Case, including (a) negotiating, executing, delivering and
performing any and all documents, agreements, certificates, and instruments in connection with
the transactions and professional retentions set forth in this resolution, (b) appearing as necessary
at all bankruptcy proceedings in the Bankruptcy Court on behalf of each applicable Filing
Company and (c) paying all such expenses where necessary or appropriate in order to carry out
fully the intent and accomplish the purposes of the resolutions adopted herein;

               RESOLVED FURTHER, that each Filing Company is authorized, and each
Authorized Person shall be, and hereby is, authorized, empowered and directed on behalf of and
in the name of each Filing Company, to seek to have its Chapter 11 Case jointly administered by
the Bankruptcy Court with the separate cases commenced by the other Filing Companies under
Chapter 11 of the Bankruptcy Code (the respective Chapter 11 Case together with such other
separate cases, the “Chapter 11 Cases”); and

                RESOLVED FURTHER, that, notwithstanding Section 18-304 of the Delaware
Limited Liability Company Act (the “Delaware LLC Act”), Section 2037 of the Oklahoma
Limited Liability Company Act (the “Oklahoma LLC Act”), or any other applicable law, as
applicable, (a) (i) the bankruptcy (as defined in Sections 18-101(1) and 18-304 of the Delaware
LLC Act, and as defined by reference to the term “bankrupt” defined in Section 2001 of the
Oklahoma LLC Act, as applicable) (“bankruptcy”) of any member of any Subsidiary Company
that is a limited liability company shall not cause such member to cease to be a member of such
Subsidiary Company, (ii) upon the bankruptcy of any such member, such member shall continue
to be a member of such Subsidiary Company, (iii) for the avoidance of doubt, the Board hereby
consents to and agrees that no event set forth in Section 18-304 of the Delaware LLC Act or
Section 2037 of the Oklahoma LLC Act with respect to a member of such Subsidiary Company
shall cause such member to cease to be a member of such Subsidiary Company, and (iv) each
such Subsidiary Company shall be continued without dissolution following the bankruptcy of any
such member and (b) to the extent required under applicable law to effect the foregoing clause (a),
the limited liability company agreement or operating agreement, as applicable, of each such
Subsidiary Company of which the Company is the sole member is hereby amended to provide
that the bankruptcy of the Company shall not cause the Company to cease to be a member of such
Subsidiary Company and, in any such event, such Subsidiary Company shall continue without
dissolution (and this consent shall be governed by the laws of the State of Delaware (with respect
to any Subsidiary Company that is a Delaware limited liability company) or Oklahoma (with
respect to any Subsidiary Company that is an Oklahoma limited liability company), to the extent
such amendment is required under applicable law).




                                                 3
                 Case 20-11947       Doc 1    Filed 08/16/20     Page 13 of 31



II.    Retention of Advisors

                RESOLVED, that each Authorized Person shall be, and hereby is, authorized,
empowered and directed on behalf of and in the name of each Filing Company to retain the law
firm of Davis Polk & Wardwell LLP, located at 450 Lexington Ave., New York, NY 10017, as
counsel for such Filing Company in each Chapter 11 Case, subject to Bankruptcy Court approval;

                RESOLVED FURTHER, that each Authorized Person shall be, and hereby is,
authorized, empowered and directed on behalf of and in the name of each Filing Company to retain
the law firm of Richards, Layton & Finger, P.A., located at 920 North King Street, Wilmington,
DE 19801, as co-counsel for such Filing Company in each Chapter 11 Case, subject to Bankruptcy
Court approval;

                 RESOLVED FURTHER, that each Authorized Person shall be, and hereby is,
authorized, empowered and directed on behalf of and in the name of each Filing Company to retain
(a) Intrepid Partners, LLC, located at 540 Madison Avenue, 25th Floor, New York, NY 10022, and
(b) Rothschild & Co., located at 1251 Avenue of the Americas, 33rd Floor, New York, NY 10020,
as investment bankers and financial advisors for such Filing Company in each Chapter 11 Case,
subject to Bankruptcy Court approval;

                RESOLVED FURTHER, that each Authorized Person shall be, and hereby is,
authorized, empowered and directed on behalf of and in the name of each Filing Company to retain
Opportune LLP, located at 711 Louisiana Street, Suite 3100, Houston, TX 77002, as restructuring
advisor for such Filing Company in each Chapter 11 Case, subject to Bankruptcy Court approval;
and

               RESOLVED FURTHER, that each Authorized Person shall be, and hereby is,
authorized, empowered and directed on behalf of and in the name of each Filing Company to retain
Kurtzman Cason Consultants LLC, located at 222 N. Pacific Coast Highway, El Segundo,
California 90245, as claims, noticing, solicitation and administrative agent for such Filing
Company in each Chapter 11 Case, subject to Bankruptcy Court approval.

III.   Cash Collateral

                RESOLVED, that the Board has determined, after due consultation with the
 management of the Company, the financial advisors of the Company and the legal advisors of the
 Board and the Company, that it is desirable and in the best interests of each Filing Company and
 its stakeholders to obtain the benefits from the use of cash collateral (the “Cash Collateral,” as
 such term is defined in section 363(a) of the Bankruptcy Code), which is security for certain of
 the Filing Companies’ prepetition secured lenders under certain credit facilities by and among
 such Filing Companies, the guarantors party thereto, and the lenders party thereto (the
 “Prepetition Secured Parties”);

                 RESOLVED FURTHER, that each Filing Company is authorized, and each
 Authorized Person shall be, and hereby is, authorized, empowered and directed on behalf of and
 in the name of each Filing Company, to seek approval of the use of cash collateral pursuant to a
 cash collateral order in interim and final form (a “Cash Collateral Order”), and, to the extent
 applicable to each Filing Company, any Authorized Person be, and hereby is, authorized,
 empowered and directed to negotiate, execute (under the common seal of such Filing Company,
 if appropriate), and deliver any and all agreements, instruments, or documents, by or on behalf of


                                                4
                 Case 20-11947        Doc 1    Filed 08/16/20      Page 14 of 31



each Filing Company, necessary or advisable to implement the Cash Collateral Order, including
providing for adequate protection to the Prepetition Secured Parties in accordance with section
363 of the Bankruptcy Code, the grant of replacement liens and any additional or further
agreements for the use of Cash Collateral in connection with the Chapter 11 Cases, which
agreement(s) may require such Filing Company to grant adequate protection and security interests
to the Prepetition Secured Parties and each other agreement, instrument, or document to be
executed and delivered in connection therewith, by or on behalf of such Filing Company pursuant
thereto or in connection therewith, all with such changes therein and additions thereto as any
Authorized Person in his or her absolute discretion approves, such approval to be conclusively
evidenced by the taking of such action or by the execution and delivery thereof; and

               RESOLVED FURTHER, that each Filing Company is authorized, and each
Authorized Person shall be, and hereby is, authorized, empowered and directed on behalf of and
in the name of each Filing Company, to execute and deliver any amendments, supplements,
modifications, renewals, replacements, consolidations, substitutions, and extensions of the Cash
Collateral Order or to do such other things which shall in his or her absolute discretion be
necessary, desirable, proper, or advisable to give effect to the foregoing resolutions, which
determination shall be conclusively evidenced by his or her execution thereof.

IV.    Restructuring Support Agreement and the Chapter 11 Plan

                 RESOLVED, that the Board has determined, after due consultation with the
management of the Company, the financial advisors of the Company and the legal advisors of the
Board and the Company, that it is desirable and in the best interests of each Filing Company and
its stakeholders to enter into the Restructuring Support Agreement and to commence solicitation
of the Plan, as attached to the Disclosure Statement, pursuant to sections 1125(g) and 1126(b) of
the Bankruptcy Code and rule 3018(b) of the Federal Rules of Bankruptcy Procedure, and that
each Filing Company’s performance of its obligations under the Restructuring Support Agreement
and the solicitation of votes in favor of the Plan be, and hereby is, in all respects, authorized and
approved;

                  RESOLVED FURTHER, that each Filing Company is hereby authorized, and
each Authorized Person shall be, and hereby is, authorized, empowered and directed on behalf of
and in the name of such Filing Company, together with such Filing Company’s advisors, to take
all actions (including, without limitation, to negotiate and execute any agreements, documents, or
certificates) necessary to enter into the Restructuring Support Agreement and to consummate the
transactions contemplated thereby in connection with the Chapter 11 Cases, and that such Filing
Company’s performance of its obligations under the Restructuring Support Agreement hereby is,
in all respects, authorized and approved;

                RESOLVED FURTHER, that the Board has determined, after due consultation
with the management of the Company, the financial advisors of the Company and the legal
advisors of the Board and the Company, that it is desirable and in the best interests of each Filing
Company and its stakeholders that the Authorized Persons file or cause to be filed the Plan, the
Disclosure Statement, and all other papers or documents (including any amendments) related
thereto and to take any and all actions that any such Authorized Person deems necessary or
appropriate to pursue confirmation and consummation of a plan of reorganization materially
consistent with the Plan;




                                                 5
                 Case 20-11947       Doc 1     Filed 08/16/20     Page 15 of 31



                RESOLVED FURTHER, that each Filing Company is hereby authorized, and
each Authorized Person shall be, and hereby is, authorized, empowered and directed on behalf of
and in the name of such Filing Company, together with such Filing Company’s advisors, to file all
other documents deemed necessary to confirm a plan of reorganization materially consistent with
the Plan, including, but not limited to, any amendments to and modifications of the Plan and
Disclosure Statement; and

                 RESOLVED FURTHER, that each Authorized Person shall be, and hereby is,
authorized, empowered and directed on behalf of and in the name of each Filing Company,
together with such Filing Company’s advisors, to take or cause to be taken any and all such other
and further action, and to execute, acknowledge, deliver, and file any and all such instruments as
each, in his or her discretion, may deem necessary or advisable in order to consummate the Plan if
confirmed by the Bankruptcy Court.

V.     Backstop Commitment Agreement

                RESOLVED, that the Board has determined, after due consultation with the
management of the Company, the financial advisors of the Company and the legal advisors of the
Board and the Company, and after consideration of the recommendation set forth above of the
Special Committee, that it is desirable and in the best interests of each Filing Company and its
stakeholders to enter into the Backstop Commitment Agreement;

                 RESOLVED FURTHER, that each Filing Company is hereby authorized, and
each Authorized Person shall be, and hereby is, authorized, empowered and directed on behalf of
and in the name of such Filing Company, together with such Filing Company’s advisors, to take
all actions (including, without limitation, to negotiate and execute any agreements, documents, or
certificates) necessary to enter into the Backstop Commitment Agreement and to consummate the
transactions contemplated thereby, with such changes therein and additions thereto as any
Authorized Person executing the same may in his or her discretion deem necessary or appropriate,
the execution of the Backstop Commitment Agreement to be conclusive evidence of the approval
thereof; and

                 RESOLVED FURTHER, that each Authorized Person shall be, and hereby is,
authorized, empowered and directed on behalf of and in the name of each Filing Company, to
cause each Filing Company to enter into, execute, deliver, certify, file and/or record, and perform,
the Backstop Commitment Agreement and such other documents, agreements, instruments and
certificates as may be required by the Backstop Commitment Agreement.

VI.    Exit Facility Commitment Letter

                RESOLVED, that the Board has determined, after due consultation with the
management of the Company, the financial advisors of the Company and the legal advisors of the
Board and the Company, and after consideration of the recommendation set forth above of the
Special Committee, that it is desirable and in the best interests of each Filing Company and its
stakeholders to enter into the Exit Facility Commitment Letter;

                 RESOLVED FURTHER, that each Filing Company is hereby authorized, and
each Authorized Person shall be, and hereby is, authorized, empowered and directed on behalf of
and in the name of such Filing Company, together with such Filing Company’s advisors, to take
all actions (including, without limitation, to negotiate and execute any agreements, documents, or


                                                 6
                 Case 20-11947       Doc 1     Filed 08/16/20     Page 16 of 31



certificates) necessary to enter into the Exit Facility Commitment Letter and to consummate the
transactions contemplated thereby, with such changes therein and additions thereto as any
Authorized Person executing the same may in his or her discretion deem necessary or appropriate,
the execution of the Exit Facility Commitment Letter to be conclusive evidence of the approval
thereof; and

                 RESOLVED FURTHER, that each Authorized Person shall be, and hereby is,
authorized, empowered and directed on behalf of and in the name of each Filing Company, to
cause each Filing Company to enter into, execute, deliver, certify, file and/or record, and perform,
the Exit Facility Commitment Letter and such other documents, agreements, instruments and
certificates as may be required by the Exit Facility Commitment Letter.

VII.   Settlement Agreement

                RESOLVED, that the Board has determined, after due consultation with the
management of the Company, the financial advisors of the Company and the legal advisors of the
Board and the Company, and after consideration of the recommendation set forth above of the
Special Committee, that it is desirable and in the best interests of the Filing Companies and its
stakeholders for Chaparral Energy, L.L.C. to enter into the Settlement Agreement;

                 RESOLVED FURTHER, that each of the Company and Chaparral Energy, L.L.C.
is hereby authorized, and each Authorized Person shall be, and hereby is, authorized, empowered
and directed on behalf of and in the name of the Company and Chaparral Energy, L.L.C., together
with each of the Company’s and Chaparral Energy, L.L.C.’s advisors, to take all actions (including,
without limitation, to negotiate and execute any agreements, documents, or certificates) necessary
to enter into the Settlement Agreement and to consummate the transactions contemplated thereby,
with such changes therein and additions thereto as any Authorized Person executing the same may
in his or her discretion deem necessary or appropriate, the execution of the Settlement Agreement
to be conclusive evidence of the approval thereof; and

                RESOLVED FURTHER, that each Authorized Person shall be, and hereby is,
authorized, empowered and directed on behalf of and in the name of the Company and Chaparral
Energy, L.L.C., to cause Chaparral Energy, L.L.C. to enter into, execute, deliver, certify, file
and/or record, and perform, the Settlement Agreement and such other documents, agreements,
instruments and certificates as may be required by the Settlement Agreement.

VIII. General Authorization and Ratification

                  RESOLVED, that each Authorized Person be, and each, acting alone, hereby is,
authorized, empowered and directed, for and on behalf of each Filing Company to (a) do and
perform all such acts and things and enter into, execute, acknowledge, deliver, and file all such
certificates, agreements, acknowledgments, instruments, contracts, statements, and other
documents and to take such further actions as such Authorized Person may deem necessary or
appropriate to effect the intent and accomplish the purposes of the foregoing resolutions, with the
taking of any such action by such Authorized Person being conclusive evidence that the same did
meet such standards as set forth above, (b) perform the obligations of the Filing Company under
the Bankruptcy Code, with all such actions to be performed in such manner, and all such
certificates, instruments, guaranties, notices and documents to be executed and delivered in such
form, as the Authorized Person performing or executing the same shall approve, and the
performance or execution thereof by such Authorized Person shall be conclusive evidence of the


                                                 7
                 Case 20-11947       Doc 1    Filed 08/16/20     Page 17 of 31



approval thereof by such Authorized Person, by the Board and by the applicable Filing Company
and (c) pay fees and expenses in connection with the transactions contemplated by the foregoing
resolutions;

                RESOLVED FURTHER, the Board has received sufficient notice of the actions
and transactions relating to the matters contemplated by the foregoing resolutions, as may be
required by the organizational documents of the Filing Companies, or hereby waives any right to
have received such notice; and

                 RESOLVED FURTHER, that any and all actions taken by an Authorized Person
prior to the date of adoption of the foregoing resolutions, which would have been authorized by
the foregoing resolutions but for the fact that such actions were taken prior to such date, be, and
each hereby is, ratified, approved, confirmed, and adopted as a duly authorized act of each Filing
Company in all respects and for all purposes.




                                                8
Case 20-11947   Doc 1   Filed 08/16/20   Page 18 of 31




                   (;+,%,7%

           6SHFLDO&RPPLWWHH5HVROXWLRQV
                 Case 20-11947        Doc 1     Filed 08/16/20     Page 19 of 31



                                  CHAPARRAL ENERGY, INC.

                   RESOLUTIONS FOR THE SPECIAL COMMITTEE OF
                                  THE BOARD OF DIRECTORS

                                          August 1, 2020

                 WHEREAS, on April 4, 2020, the Board of Directors (the “Board”) of Chaparral
Energy, Inc., a Delaware corporation (the “Company”), established the Special Committee (the
“Special Committee”), consisting solely of independent directors not affiliated with any of the
Company’s large stakeholders, to (a) to the extent the Special Committee deems advisable,
consider, explore, review, analyze, and evaluate one or more strategies and alternatives (the
“Liability Management Alternatives”) regarding the management of the Company’s liabilities and
liquidity, (b) review, evaluate, structure and, if deemed sufficiently attractive, negotiate the terms
and provisions, and determine the advisability, of one or more Liability Management Alternatives
and (c) make a recommendation to the full Board to approve or disapprove a Liability Management
Alternative;

                WHEREAS, the Special Committee has reviewed and had the opportunity to ask
questions about the materials presented by the management and the legal and financial advisors of
the Company regarding the liabilities and liquidity of the Company, the strategic alternatives
available, and the impact of the foregoing on the Company’s businesses;

             WHEREAS, the Special Committee has had the opportunity to consult with the
management of the Company, the financial advisors of the Company and the legal advisors of the
Board and the Company to fully consider each of the strategic alternatives available to the
Company;

               WHEREAS, the Special Committee has considered presentations by management
and the financial and legal advisors of the Company regarding a restructuring support agreement
in form and substance substantially as proposed (the “Restructuring Support Agreement”);

              WHEREAS, the Company has negotiated the Restructuring Support Agreement in
good faith and at arm’s-length with the Consenting Creditors (as defined in the Restructuring
Support Agreement);

              WHEREAS, the Restructuring Support Agreement provides that it can be
terminated by the Company, at the direction of the Board, if continued performance thereunder
would be inconsistent with the exercise of the Board’s fiduciary duties or applicable law;

               WHEREAS, the Special Committee has reviewed and considered presentations by
management and the financial and legal advisors of the Company regarding the advantages and
disadvantages of each Filing Company (as defined below) soliciting acceptances of the
prepackaged chapter 11 plan of reorganization (as may be amended, modified, or supplemented
from time to time, the “Plan”) contemplated in the Restructuring Support Agreement and the
related disclosures (as may be amended, modified, or supplemented from time to time, the
“Disclosure Statement”);

             WHEREAS, the Special Committee, in connection with the Restructuring Support
Agreement, has considered presentations by management and the financial and legal advisors of
                 Case 20-11947        Doc 1    Filed 08/16/20      Page 20 of 31



the Company regarding a backstop commitment agreement in form and substance substantially as
proposed (the “Backstop Commitment Agreement”);

               WHEREAS, the Special Committee, in connection with the Restructuring Support
Agreement, has considered presentations by management and the financial and legal advisors of
the Company regarding an exit facility commitment letter in form and substance substantially as
proposed (the “Exit Facility Commitment Letter”);

               WHEREAS, the Special Committee has also considered presentations by
management and the financial and legal advisors of the Company regarding a Settlement
Agreement by and between Naylor Farms, Inc. and Chaparral Energy, L.L.C. with respect to the
Royalty Class Action Settlement (as defined in the Plan) in form and substance substantially as
proposed (the “Settlement Agreement”);

               WHEREAS, the Special Committee has received, reviewed and considered the
recommendations of, and the materials presented by, the management of the Company, the
Company’s legal, financial and other advisors, and the legal advisors of the Board as to the relative
risks and benefits of pursuing a case under the provisions of chapter 11 of title 11 of the United
States Code (the “Bankruptcy Code”);

                WHEREAS, the Special Committee has reviewed with senior management, the
financial advisors of the Company and the legal advisors of the Board and the Company the
resolutions set forth below; and

               WHEREAS, the Special Committee believes that taking the actions set forth below
are advisable and fair to and in the best interests of each Filing Company (as defined below) and
its stakeholders and, therefore, has determined to recommend to the Board that it authorize and
approve the Filing Companies taking certain actions and entering into certain agreements as further
described below:

I.     Commencement of Chapter 11 Case

               NOW, THEREFORE, BE IT RESOLVED, that the Special Committee has
determined, after due consultation with the management of the Company, the financial advisors of
the Company and the legal advisors of the Board and the Company, that it is desirable and in the
best interests of the Company and CEI Acquisition, L.L.C., CEI Pipeline, L.L.C., Chaparral
Biofuels, L.L.C., Chaparral CO2, L.L.C., Chaparral Energy, L.L.C., Chaparral Exploration,
L.L.C., Chaparral Real Estate, L.L.C., Chaparral Resources, L.L.C., Charles Energy, L.L.C.,
Chestnut Energy, L.L.C., Green Country Supply, Inc., Roadrunner Drilling, L.L.C. and Trabajo
Energy, L.L.C. (the “Subsidiary Companies,” and, together with the Company, the “Filing
Companies”) and each Filing Company’s stakeholders that each Filing Company shall be, and is,
authorized to file, or cause to be filed, a petition seeking relief (each case, a “Chapter 11 Case”)
under the provisions of chapter 11 of the Bankruptcy Code, and any other petition for relief or
recognition or other order that may be desirable under applicable law in the United States, and the
Special Committee hereby recommends that the Board authorize and approve the foregoing;

                 RESOLVED FURTHER, that the Special Committee recommends that the Board
 determine that each manager, member, officer or director of each Filing Company, as well as, in
 each case, Charles Duginski, Justin Byrne and Stephanie Carnes (each, an “Authorized Person”),
 is authorized, empowered and directed to execute and file in the name and on behalf of each Filing

                                                 2
                 Case 20-11947        Doc 1    Filed 08/16/20      Page 21 of 31



 Company, and under its corporate seal or otherwise, all plans, petitions, schedules, statements,
 motions, lists, applications, pleadings, orders, and other documents in the United States
 Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”), and, in connection
 therewith, to employ and retain all assistance by legal counsel, accountants, financial advisors,
 investment bankers, and other professionals, and to take and perform any and all further acts and
 deeds which such Authorized Person, who may act without the joinder of any other Authorized
 Person, deems necessary, proper, or desirable in connection with each Filing Company’s Chapter
 11 Case, including (a) negotiating, executing, delivering and performing any and all documents,
 agreements, certificates, and instruments in connection with the transactions and professional
 retentions set forth in this resolution, (b) appearing as necessary at all bankruptcy proceedings in
 the Bankruptcy Court on behalf of each applicable Filing Company and (c) paying all such
 expenses where necessary or appropriate in order to carry out fully the intent and accomplish the
 purposes of the resolutions adopted herein;

                 RESOLVED FURTHER, that the Special Committee recommends that the Board
 determine that each Filing Company is authorized, and each Authorized Person shall be, and is,
 authorized, empowered and directed on behalf of and in the name of each Filing Company, to
 seek to have its Chapter 11 Case jointly administered by the Bankruptcy Court with the separate
 cases commenced by the other Filing Companies under Chapter 11 of the Bankruptcy Code (the
 respective Chapter 11 Case together with such other separate cases, the “Chapter 11 Cases”); and

                RESOLVED FURTHER, that the Special Committee recommends that the Board
 determine that, notwithstanding Section 18-304 of the Delaware Limited Liability Company Act
 (the “Delaware LLC Act”), Section 2037 of the Oklahoma Limited Liability Company Act (the
 “Oklahoma LLC Act”), or any other applicable law, as applicable, (a) (i) the bankruptcy (as
 defined in Sections 18-101(1) and 18-304 of the Delaware LLC Act, and as defined by reference
 to the term “bankrupt” defined in Section 2001 of the Oklahoma LLC Act, as applicable)
 (“bankruptcy”) of any member of any Subsidiary Company that is a limited liability company
 shall not cause such member to cease to be a member of such Subsidiary Company, (ii) upon the
 bankruptcy of any such member, such member shall continue to be a member of such Subsidiary
 Company, (iii) for the avoidance of doubt, the Board consents to and agrees that no event set forth
 in Section 18-304 of the Delaware LLC Act or Section 2037 of the Oklahoma LLC Act with
 respect to a member of such Subsidiary Company shall cause such member to cease to be a
 member of such Subsidiary Company, and (iv) each such Subsidiary Company shall be continued
 without dissolution following the bankruptcy of any such member and (b) to the extent required
 under applicable law to effect the foregoing clause (a), the limited liability company agreement
 or operating agreement, as applicable, of each such Subsidiary Company of which the Company
 is the sole member is amended to provide that the bankruptcy of the Company shall not cause the
 Company to cease to be a member of such Subsidiary Company and, in any such event, such
 Subsidiary Company shall continue without dissolution (and the Board’s consent shall be
 governed by the laws of the State of Delaware (with respect to any Subsidiary Company that is a
 Delaware limited liability company) or Oklahoma (with respect to any Subsidiary Company that
 is an Oklahoma limited liability company), to the extent such amendment is required under
 applicable law).

II.    Retention of Advisors

               RESOLVED, that the Special Committee recommends that the Board determine
that each Authorized Person shall be, and is, authorized, empowered and directed on behalf of and


                                                 3
                 Case 20-11947        Doc 1    Filed 08/16/20      Page 22 of 31



in the name of each Filing Company to retain the law firm of Davis Polk & Wardwell LLP, located
at 450 Lexington Ave., New York, NY 10017, as counsel for such Filing Company in each Chapter
11 Case, subject to Bankruptcy Court approval;

                RESOLVED FURTHER, that the Special Committee recommends that the Board
determine that each Authorized Person shall be, and is, authorized, empowered and directed on
behalf of and in the name of each Filing Company to retain the law firm of Richards, Layton &
Finger, P.A., located at 920 North King Street, Wilmington, DE 19801, as co-counsel for such
Filing Company in each Chapter 11 Case, subject to Bankruptcy Court approval;

                RESOLVED FURTHER, that the Special Committee recommends that the Board
determine that each Authorized Person shall be, and is, authorized, empowered and directed on
behalf of and in the name of each Filing Company to retain (a) Intrepid Partners, LLC, located at
540 Madison Avenue, 25th Floor, New York, NY 10022, and (b) Rothschild & Co., located at 1251
Avenue of the Americas, 33rd Floor, New York, NY 10020, as investment bankers and financial
advisors for such Filing Company in each Chapter 11 Case, subject to Bankruptcy Court approval;

                RESOLVED FURTHER, that the Special Committee recommends that the Board
determine that each Authorized Person shall be, and is, authorized, empowered and directed on
behalf of and in the name of each Filing Company to retain Opportune LLP, located at 711
Louisiana Street, Suite 3100, Houston, TX 77002, as restructuring advisor for such Filing
Company in each Chapter 11 Case, subject to Bankruptcy Court approval; and

                 RESOLVED FURTHER, that the Special Committee recommends that the Board
determine that each Authorized Person shall be, and is, authorized, empowered and directed on
behalf of and in the name of each Filing Company to retain Kurtzman Cason Consultants LLC,
located at 222 N. Pacific Coast Highway, El Segundo, California 90245, as claims, noticing,
solicitation and administrative agent for such Filing Company in each Chapter 11 Case, subject to
Bankruptcy Court approval.

III.   Cash Collateral

                 RESOLVED, that the Special Committee has determined, after due consultation
 with the management of the Company, the financial advisors of the Company and the legal
 advisors of the Board and the Company, that it is desirable and in the best interests of each Filing
 Company and its stakeholders to obtain the benefits from the use of cash collateral (the “Cash
 Collateral,” as such term is defined in section 363(a) of the Bankruptcy Code), which is security
 for certain of the Filing Companies’ prepetition secured lenders under certain credit facilities by
 and among such Filing Companies, the guarantors party thereto, and the lenders party thereto (the
 “Prepetition Secured Parties”);

                RESOLVED FURTHER, that the Special Committee recommends that the Board
 determine that each Filing Company is authorized, and each Authorized Person shall be, and is,
 authorized, empowered and directed on behalf of and in the name of each Filing Company, to
 seek approval of the use of cash collateral pursuant to a cash collateral order in interim and final
 form (a “Cash Collateral Order”), and, to the extent applicable to each Filing Company, any
 Authorized Person be, and is, authorized, empowered and directed to negotiate, execute (under
 the common seal of such Filing Company, if appropriate), and deliver any and all agreements,
 instruments, or documents, by or on behalf of each Filing Company, necessary or advisable to
 implement the Cash Collateral Order, including providing for adequate protection to the

                                                 4
                 Case 20-11947       Doc 1     Filed 08/16/20     Page 23 of 31



Prepetition Secured Parties in accordance with section 363 of the Bankruptcy Code, the grant of
replacement liens and any additional or further agreements for the use of Cash Collateral in
connection with the Chapter 11 Cases, which agreement(s) may require such Filing Company to
grant adequate protection and security interests to the Prepetition Secured Parties and each other
agreement, instrument, or document to be executed and delivered in connection therewith, by or
on behalf of such Filing Company pursuant thereto or in connection therewith, all with such
changes therein and additions thereto as any Authorized Person in his or her absolute discretion
approves, such approval to be conclusively evidenced by the taking of such action or by the
execution and delivery thereof; and

                RESOLVED FURTHER, that the Special Committee recommends that the Board
determine that each Filing Company is authorized, and each Authorized Person shall be, and is,
authorized, empowered and directed on behalf of and in the name of each Filing Company, to
execute and deliver any amendments, supplements, modifications, renewals, replacements,
consolidations, substitutions, and extensions of the Cash Collateral Order or to do such other
things which shall in his or her absolute discretion be necessary, desirable, proper, or advisable
to give effect to the foregoing resolutions, which determination shall be conclusively evidenced
by his or her execution thereof.

IV.    Restructuring Support Agreement and the Chapter 11 Plan

                  RESOLVED, that the Special Committee has determined, after due consultation
with the management of the Company, the financial advisors of the Company and the legal
advisors of the Board and the Company, that it is desirable and in the best interests of each Filing
Company and its stakeholders to enter into the Restructuring Support Agreement and to commence
solicitation of the Plan, as attached to the Disclosure Statement, pursuant to sections 1125(g) and
1126(b) of the Bankruptcy Code and rule 3018(b) of the Federal Rules of Bankruptcy Procedure,
and that each Filing Company’s performance of its obligations under the Restructuring Support
Agreement and the solicitation of votes in favor of the Plan be, and is, in all respects, authorized
and approved, and the Special Committee hereby recommends that the Board authorize and
approve the foregoing;

                RESOLVED FURTHER, that the Special Committee recommends that the Board
determine that each Filing Company is authorized, and each Authorized Person shall be, and is,
authorized, empowered and directed on behalf of and in the name of such Filing Company,
together with such Filing Company’s advisors, to take all actions (including, without limitation, to
negotiate and execute any agreements, documents, or certificates) necessary to enter into the
Restructuring Support Agreement and to consummate the transactions contemplated thereby in
connection with the Chapter 11 Cases, and that such Filing Company’s performance of its
obligations under the Restructuring Support Agreement is, in all respects, authorized and
approved;

                RESOLVED FURTHER, that the Special Committee has determined, after due
consultation with the management of the Company, the financial advisors of the Company and the
legal advisors of the Board and the Company, that it is desirable and in the best interests of each
Filing Company and its stakeholders that the Authorized Persons file or cause to be filed the Plan,
the Disclosure Statement, and all other papers or documents (including any amendments) related
thereto and to take any and all actions that any such Authorized Person deems necessary or



                                                 5
                 Case 20-11947       Doc 1     Filed 08/16/20     Page 24 of 31



appropriate to pursue confirmation and consummation of a plan of reorganization materially
consistent with the Plan;

                RESOLVED FURTHER, that the Special Committee recommends that the Board
determine that each Filing Company is authorized, and each Authorized Person shall be, and is,
authorized, empowered and directed on behalf of and in the name of such Filing Company,
together with such Filing Company’s advisors, to file all other documents deemed necessary to
confirm a plan of reorganization materially consistent with the Plan, including, but not limited to,
any amendments to and modifications of the Plan and Disclosure Statement; and

                  RESOLVED FURTHER, that the Special Committee recommends that the Board
determine that each Authorized Person shall be, and is, authorized, empowered and directed on
behalf of and in the name of each Filing Company, together with such Filing Company’s advisors,
to take or cause to be taken any and all such other and further action, and to execute, acknowledge,
deliver, and file any and all such instruments as each, in his or her discretion, may deem necessary
or advisable in order to consummate the Plan if confirmed by the Bankruptcy Court.

V.     Backstop Commitment Agreement

                RESOLVED, that the Special Committee has determined, after due consultation
with the management of the Company, the financial advisors of the Company and the legal
advisors of the Board and the Company, that it is desirable and in the best interests of each Filing
Company and its stakeholders to enter into the Backstop Commitment Agreement;

                 RESOLVED FURTHER, that the Special Committee recommends that the Board
determine that each Filing Company is authorized, and each Authorized Person shall be, and is,
authorized, empowered and directed on behalf of and in the name of such Filing Company,
together with such Filing Company’s advisors, to take all actions (including, without limitation, to
negotiate and execute any agreements, documents, or certificates) necessary to enter into the
Backstop Commitment Agreement and to consummate the transactions contemplated thereby, with
such changes therein and additions thereto as any Authorized Person executing the same may in
his or her discretion deem necessary or appropriate, the execution of the Backstop Commitment
Agreement to be conclusive evidence of the approval thereof; and

                RESOLVED FURTHER, that the Special Committee recommends that the Board
determine that each Authorized Person shall be, and is, authorized, empowered and directed on
behalf of and in the name of each Filing Company, to cause each Filing Company to enter into,
execute, deliver, certify, file and/or record, and perform, the Backstop Commitment Agreement
and such other documents, agreements, instruments and certificates as may be required by the
Backstop Commitment Agreement.

VI.    Exit Facility Commitment Letter

                RESOLVED, that the Special Committee has determined, after due consultation
with the management of the Company, the financial advisors of the Company and the legal
advisors of the Board and the Company, that it is desirable and in the best interests of each Filing
Company and its stakeholders to enter into the Exit Facility Commitment Letter;

                RESOLVED FURTHER, that the Special Committee recommends that the Board
determine that each Filing Company is authorized, and each Authorized Person shall be, and is,

                                                 6
                 Case 20-11947       Doc 1     Filed 08/16/20     Page 25 of 31



authorized, empowered and directed on behalf of and in the name of such Filing Company,
together with such Filing Company’s advisors, to take all actions (including, without limitation, to
negotiate and execute any agreements, documents, or certificates) necessary to enter into the Exit
Facility Commitment Letter and to consummate the transactions contemplated thereby, with such
changes therein and additions thereto as any Authorized Person executing the same may in his or
her discretion deem necessary or appropriate, the execution of the Exit Facility Commitment Letter
to be conclusive evidence of the approval thereof; and

                RESOLVED FURTHER, that the Special Committee recommends that the Board
determine that each Authorized Person shall be, and is, authorized, empowered and directed on
behalf of and in the name of each Filing Company, to cause each Filing Company to enter into,
execute, deliver, certify, file and/or record, and perform, the Exit Facility Commitment Letter and
such other documents, agreements, instruments and certificates as may be required by the Exit
Facility Commitment Letter.

VII.   Settlement Agreement

                RESOLVED, that the Special Committee has determined, after due consultation
with the management of the Company, the financial advisors of the Company and the legal
advisors of the Board and the Company, that it is desirable and in the best interests of the Filing
Companies and its stakeholders for Chaparral Energy, L.L.C. to enter into the Settlement
Agreement;

                RESOLVED FURTHER, that the Special Committee recommends that the Board
determine that each of the Company and Chaparral Energy, L.L.C. is hereby authorized, and each
Authorized Person shall be, and hereby is, authorized, empowered and directed on behalf of and
in the name of the Company and Chaparral Energy, L.L.C., together with each of the Company’s
and Chaparral Energy, L.L.C.’s advisors, to take all actions (including, without limitation, to
negotiate and execute any agreements, documents, or certificates) necessary to enter into the
Settlement Agreement and to consummate the transactions contemplated thereby, with such
changes therein and additions thereto as any Authorized Person executing the same may in his or
her discretion deem necessary or appropriate, the execution of the Settlement Agreement to be
conclusive evidence of the approval thereof; and

                RESOLVED FURTHER, that the Special Committee recommends that the Board
determine that each Authorized Person shall be, and hereby is, authorized, empowered and directed
on behalf of and in the name of the Company and Chaparral Energy, L.L.C., to cause Chaparral
Energy, L.L.C. to enter into, execute, deliver, certify, file and/or record, and perform, the
Settlement Agreement and such other documents, agreements, instruments and certificates as may
be required by the Settlement Agreement.

VIII. General Authorization and Ratification

                 RESOLVED, that the Special Committee recommends that the Board determine
that each Authorized Person be, and each, acting alone, is, authorized, empowered and directed,
for and on behalf of each Filing Company to (a) do and perform all such acts and things and enter
into, execute, acknowledge, deliver, and file all such certificates, agreements, acknowledgments,
instruments, contracts, statements, and other documents and to take such further actions as such
Authorized Person may deem necessary or appropriate to effect the intent and accomplish the
purposes of the foregoing resolutions, with the taking of any such action by such Authorized

                                                 7
                 Case 20-11947       Doc 1    Filed 08/16/20     Page 26 of 31



Person being conclusive evidence that the same did meet such standards as set forth above,
(b) perform the obligations of the Filing Company under the Bankruptcy Code, with all such
actions to be performed in such manner, and all such certificates, instruments, guaranties, notices
and documents to be executed and delivered in such form, as the Authorized Person performing or
executing the same shall approve, and the performance or execution thereof by such Authorized
Person shall be conclusive evidence of the approval thereof by such Authorized Person, by the
Board and by the applicable Filing Company and (c) pay fees and expenses in connection with the
transactions contemplated by the foregoing resolutions;

                 RESOLVED FURTHER, the Special Committee has received sufficient notice of
the actions and transactions relating to the matters contemplated by the foregoing resolutions, as
may be required by the organizational documents of the Filing Companies, or hereby waives any
right to have received such notice; and

                RESOLVED FURTHER, that the Special Committee recommends that the Board
determine that any and all actions taken by an Authorized Person prior to the date of adoption of
the foregoing resolutions, which would have been authorized by the foregoing resolutions but for
the fact that such actions were taken prior to such date, be, and each is, ratified, approved,
confirmed, and adopted as a duly authorized act of each Filing Company in all respects and for all
purposes.




                                                8
                Case 20-11947            Doc 1      Filed 08/16/20         Page 27 of 31




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

                                                         )
In re:                                                   ) Chapter 11
                                                         )
CHAPARRAL ENERGY, INC.1                                  ) Case No. 20-_____ (___)
                                                         )
                           Debtors.                      ) (Joint Administration Pending)
                                                         )


     CONSOLIDATED LIST OF CREDITORS WHO HAVE THE 0 LARGEST
            UNSECURED CLAIMS AND ARE NOT INSIDERS

         The above-captioned debtors and debtors in possession (collectively, the
“Debtors”) hereby certify that the Consolidated List of Creditors Who have the 0
Largest Unsecured Claims and Are Not Insiders submitted herewith contains the names
and addresses of the Debtors’ top 0 unsecured creditors. The list has been prepared
from the unaudited books and records of the Debtors. The list is prepared in accordance
with Fed. R. Bankr. P. 1007(d) for filing in the Debtors’ chapter 11 cases. The list does
not include (i) persons that come within the definition of “insider” set forth in 11 U.S.C.
§ 101(31) or (ii) secured creditors unless the value of the collateral is such that the
unsecured deficiency places the creditor among the holders of the  largest unsecured
claims. The information contained herein shall not constitute an admission of liability
by, nor is it binding on, the Debtors. Moreover, nothing herein shall affect the Debtors’
rights to challenge the amount or characterization of any claim at a later date. The failure
to list a claim as contingent, unliquidated or disputed does not constitute a waiver of the
Debtors’ rights to contest the validity, priority and/or amount of any such claim.




         1
                 The Debtors in these cases, along with the last four digits (or five digits, in cases in which
multiple Debtors have the same last four digits) of each Debtor’s federal tax identification number, are: CEI
Acquisition, L.L.C. (1817); CEI Pipeline, L.L.C. (6877); Chaparral Biofuels, L.L.C. (1066); Chaparral
CO2, L.L.C. (1656); Chaparral Energy, Inc. (90941); Chaparral Energy, L.L.C. (20941); Chaparral
Exploration, L.L.C. (1968); Chaparral Real Estate, L.L.C. (1655); Chaparral Resources, L.L.C. (1710);
Charles Energy, L.L.C. (3750); Chestnut Energy, L.L.C. (9730); Green Country Supply, Inc. (2723);
Roadrunner Drilling, L.L.C. (2399); and Trabajo Energy, L.L.C. (9753). The Debtors’ address is 701
Cedar Lake Boulevard, Oklahoma City, OK 73114.
                                             Case 20-11947                       Doc 1             Filed 08/16/20                       Page 28 of 31


Fill in this information to identify the case:
Debtor name: CHAPARRAL ENERGY, INC.
United States Bankruptcy Court for the District of Delaware                                                                                                                                   Check if this is an
Case number (If known): _______________                                                                                                                                                       amended filing


Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders                                                                                                12/15
A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor disputes. Do not include claims by any person or entity who is an
insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of
the 30 largest unsecured claims.

Name of creditor and complete                             Name, telephone number, and                      Nature of the claim   Indicate if       Amount of unsecured claim
mailing address, including zip code                       email address of creditor                        (for example, trade   claim is          If the claim is fully unsecured, fill in only unsecured
                                                          contact                                          debts, bank loans,    contingent,       claim amount. If claim is partially secured, fill in
                                                                                                           professional          unliquidated,     total claim amount and deduction for value of
                                                                                                           services, and         or disputed       collateral or setoff to calculate unsecured claim.
                                                                                                           government
                                                                                                           contracts)
                                                                                                                                                   Total claim, if       Deduction for        Unsecured
                                                                                                                                                   partially             value of             claim
                                                                                                                                                   secured               collateral or
                                                                                                                                                                         setoff

                                                          UMB Bank, NA as the indenture trustee of the 8
                                                          3/4% Senior Notes due 2023
     UMB Bank, NA as the indenture trustee of             Phone:
     the 8 3/4% Senior Notes due 2023                     Fax: (713) 300-0590
 1                                                                                                         Debt                                                                                $     314,291,666
     5555 San Felipe St., Suite 870                       Email: Mauri.Cowen@umb.com;
     Houston,TX 77056                                     David.Massa@umb.com;
                                                          Gordon.Gendler@umb.com;
                                                          Gavin.Wilkinson@umb.com
                                                          NAYLOR FARMS INC
   NAYLOR FARMS INC                                                                                                              contingent,
                                                          Phone: 806-435-4869
 2 401 SW 24 TH AVE BOX 205                                                                                Litigation            unliquidated,                                                     Undetermined
                                                          Fax:
   PERRYTON,TX 79070                                                                                                             and disputed
                                                          Email: conner@helmslegal.com
                                                          ROAN RESOURCES LLC
   ROAN RESOURCES LLC                                                                                      Working interest /
                                                          Phone: 918-949-4680
 3 320 S BOSTON STE 900                                                                                    royalties payable;                                                                  $        1,074,886
                                                          Fax:
   TULSA,OK 74103                                                                                          trade payable
                                                          Email:
                                                          GEORGE W CLARK JR TRUST
   GEORGE W CLARK JR TRUST
                                                          Phone:                                           Working interest /
 4 3801 E FORMAN RD                                                                                                                                                                            $        1,052,268
                                                          Fax:                                             royalties payable
   EL RENO,OK 73036
                                                          Email:
                                                          DALE OPERATING COMPANY
   DALE OPERATING COMPANY
                                                          Phone: 214-979-9010
 5 2100 ROSS AVE SUITE 1870                                                                                Trade Payable                                                                       $             745,321
                                                          Fax:
   DALLAS,TX 75201
                                                          Email: karolina@dale-energy.com
                                                          SIGHTLINE
   SIGHTLINE
                                                          Phone: 405-819-0264
 6 PO BOX 3195                                                                                             Trade Payable                                                                       $             612,500
                                                          Fax:
   OKLAHOMA CITY,OK 73101
                                                          Email: jonathan.kraft@yahoo.com
     WHITE STAR PETROLEUM HOLDINGS                        WHITE STAR PETROLEUM HOLDINGS LLC
     LLC                                                  Phone:
 7                                                                                                         Trade Payable                                                                       $             567,675
     301 NW 63RD SUITE 900                                Fax:
     OKLAHOMA CITY,OK 73116                               Email:
                                                          BCE-MACH III LLC
   BCE-MACH III LLC
                                                          Phone:                                           Working interest /
 8 PO BOX 248819                                                                                                                                                                               $             526,958
                                                          Fax:                                             royalties payable
   OKLAHOMA CITY,OK 73124-8819
                                                          Email: ktucker@machresources.com
                                                          BCE ROADRUNNER LLC
   BCE ROADRUNNER LLC
                                                          Phone: 713-400-8213                 Working interest /
 9 1201 LOUISIANA ST STE 3308                                                                                                                                                                  $             487,800
                                                          Fax:                                royalties payable
   HOUSTON,TX 77002
                                                          Email: KRISTIN@BAYOUCITY ENERGY.COM
                                                          RAF EXPLORATION LLC
   RAF EXPLORATION LLC
                                                          Phone:                                           Working interest /
10 5816 NW 135TH ST STE A                                                                                                                                                                      $             454,781
                                                          Fax:                                             royalties payable
   OKLAHOMA CITY,OK 73142
                                                          Email:
                                                          PALOMA PARTNERS IV LLC
   PALOMA PARTNERS IV LLC                                                                                  Working interest /
                                                          Phone: 713-650-8500
11 1100 LOUISIANA STE 5100                                                                                 royalties payable;                                                                  $             384,245
                                                          Fax:
   HOUSTON,TX 77002                                                                                        trade payable
                                                          Email:
                                                          HERITAGE RESOURCES-NONOP LLC
   HERITAGE RESOURCES-NONOP LLC
                                                          Phone: 405-594-4060                              Working interest /
12 P O BOX 13580                                                                                                                                                                               $             353,098
                                                          Fax: 405-594-4051                                royalties payable
   OKLAHOMA CITY,OK 73113
                                                          Email:
                                                          LEADER ENERGY SERVICES LLC
   LEADER ENERGY SERVICES LLC
                                                          Phone:
13 DEPARTMET #300, PO BOX 4776                                                                             Trade Payables                                                                      $             254,358
                                                          Fax:
   HOUSTON,TX 77210
                                                          Email: djohnson@leaderenergy.com
                                                          DEVON ENERGY PROD CO LP
   DEVON ENERGY PROD CO LP
                                                          Phone: 405-228-4800                              Working interest /
14 P O BOX 842485                                                                                                                                                                              $             219,430
                                                          Fax: 405-552-4550                                royalties payable
   DALLAS,TX 75284-2485
                                                          Email:
                                                          BISON WATER MIDSTREAM (BWM)
   BISON WATER MIDSTREAM (BWM)
                                                          Phone:
15 PO BOX 258831                                                                                           Trade Payables                                                                      $             180,355
                                                          Fax:
   OKLAHOMA CITY,OK 73125-8831
                                                          Email: arsupport@bisonok.com




OfficialForm204                                             Chapter11Case:ListofCreditorsWhoHavethe20LargestUnsecuredClaims                                                                       Page1
                                      Case 20-11947              Doc 1        Filed 08/16/20                      Page 29 of 31


Name of creditor and complete             Name, telephone number, and                Nature of the claim   Indicate if     Amount of unsecured claim
mailing address, including zip code       email address of creditor                  (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                          contact                                    debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in
                                                                                     professional          unliquidated,   total claim amount and deduction for value of
                                                                                     services, and         or disputed     collateral or setoff to calculate unsecured claim.
                                                                                     government
                                                                                     contracts)
                                                                                                                           Total claim, if       Deduction for        Unsecured
                                                                                                                           partially             value of             claim
                                                                                                                           secured               collateral or
                                                                                                                                                 setoff


     CHISHOLM OIL & GAS OPERATING LLC      CHISHOLM OIL & GAS OPERATING LLC
                                                                                     Working interest /
     ATTN ROBERT M ZINKE                   Phone:
16                                                                                   royalties payable;                                                                $             165,311
     6100 S YALE AVENUE SUITE 1700         Fax:
                                                                                     trade payable
     TULSA,OK 74136                        Email: accountspayable@chisholmog.com
                                           TOM & MARTY ROTHER TRUST
   TOM & MARTY ROTHER TRUST
                                           Phone: 405-263-4404                       Working interest /
17 5325 234TH STREET NW                                                                                                                                                $             144,126
                                           Fax:                                      royalties payable
   OKARCHE,OK 73762
                                           Email:
                                           KING ENERGY LLC
   KING ENERGY LLC
                                           Phone: 405-463-0909                       Working interest /
18 7025 N ROBINSON                                                                                                                                                     $             138,012
                                           Fax:                                      royalties payable
   OKLAHOMA CITY,OK 73116
                                           Email:
                                           CHESAPEAKE OPERATING INC
   CHESAPEAKE OPERATING INC
                                           Phone:
19 PO BOX 207295                                                                     Trade Payables                                                                    $             137,772
                                           Fax:
   DALLAS,TX 75320-7295
                                           Email: lacie.mcgillicuddy@chk.com
                                           CONTANGO RESOURCES, INC
   CONTANGO RESOURCES, INC                                                           Working interest /
                                           Phone:
20 P.O. BOX 735060                                                                   royalties payable;                                                                $             129,294
                                           Fax:
   DALLAS,TX 75373-5060                                                              trade payable
                                           Email: kelly.poisson@contango.com




OfficialForm204                            Chapter11Case:ListofCreditorsWhoHavethe20LargestUnsecuredClaims                                                                Page2
                  Case 20-11947           Doc 1      Filed 08/16/20         Page 30 of 31




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

                                                          )
In re:                                                    ) Chapter 11
                                                          )
CHAPARRAL ENERGY, INC.1                                   ) Case No. 20-_____ (___)
                                                          )
                             Debtor.                      ) (Joint Administration Pending)
                                                          )


                        STATEMENT OF CORPORATE OWNERSHIP

       Pursuant to Rules 1007(a)(1) and 7007.1 of the Fed. R. Bankr. P., Chaparral
Energy, Inc. (“Chaparral Energy”), on behalf of itself and its affiliated debtors in the
above-captioned cases (collectively, the “Debtors”), respectfully represent as follows:

                Chaparral Energy is the corporate parent of each of the other Debtors in
                  these chapter 11 cases and directly or indirectly owns 100% interest in all
                  of the Debtors.2

                Chaparral Energy’s equity securities are pXEOLFO\ held. The following is a
                  list of entities that own 10% or more of the issued and outstanding
                  common stock of Chaparral Energy:

                         D Strategic Value Partners, LLC, a Delaware limited liability
                            company ownDSSUR[LPDWHO\ % of the issued and outstanding
                            common stockof Chaparral Energy.




         1
             The last four digits of the Debtor’s taxpayer identification number is 0941 and its address is 701
Cedar Lake Blvd., Oklahoma City, OK 73114.
        2
          A corporate organizational chart depicting the ownership structure of the Debtors is attached as
ExhibitA to the Declaration of Charles DuginVNL Chief Executive Officer of Chaparral Energy, Inc., in
Support of Chapter 11 Petitions and First Day Pleadings filed concurrently herewith.
                                    Case 20-11947             Doc 1         Filed 08/16/20                Page 31 of 31

 Fill in this information to identify the case and this filing:


              Chaparral Energy, Inc.
 Debtor Name __________________________________________________________________
                                                                                'HODZDUH
 United States Bankruptcy Court for the: ______________________ District of __________
                                                                               (State)
 Case number (If known):    _________________________




Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
and any amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



            Declaration and signature



         I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
         another individual serving as a representative of the debtor in this case.

         I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


             Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

             Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

             Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

             Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

             Schedule H: Codebtors (Official Form 206H)

             Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

             Amended Schedule ____


             Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 0 Largest Unsecured Claims and Are Not Insiders (Official Form 204)


                                                         6WDWHPHQWRI&RUSRUDWH2ZQHUVKLS/LVWRI(TXLW\6HFXULW\+ROGHUV2YHU
              Other document that requires a declaration__________________________________________________________________________________




        I declare under penalty of perjury that the foregoing is true and correct.


                    08/16/2020
        Executed on ______________                         8      /s/ Charles Duginski
                                                               _________________________________________________________________________
                           MM / DD / YYYY                       Signature of individual signing on behalf of debtor



                                                                 Charles Duginski
                                                                ________________________________________________________________________
                                                                Printed name

                                                                Chief Executive Officer
                                                                ______________________________________
                                                                Position or relationship to debtor



Official Form 202                           Declaration Under Penalty of Perjury for Non-Individual Debtors
